        Case 1:16-cv-00145-SPW-KLD Document 84 Filed 11/04/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  GIACOMETTO RANCH INC., a
  Montana Corporation, TOM                          CV 16-145-BLG-SPW-KLD
  GIACOMETTO, a resident of
  Montana, LAWRENCE
  GIACOMETTO, a resident of                          ORDER
  Montana, and ROBERT
  GIACOMETTO, a resident of South
  Dakota,

                       Plaintiffs,

  vs.

  DENBURY ONSHORE LLC, a
  Delaware Corporation, and
  DENBURY OPERATING
  COMPANY, a Delaware Corporation,

                       Defendants.


        On November 3, 2020, Defendants filed an unopposed motion asking the

Court to lift the stay in this case in light of the Bankruptcy Court’s Order

Approving Denbury Resources, Inc.’s Joint Chapter 11 Plan of Reorganization,

which became effective September 18, 2020. (Doc. 83). Defendants also request a



                                          1
     Case 1:16-cv-00145-SPW-KLD Document 84 Filed 11/04/20 Page 2 of 2



telephonic scheduling conference for the purpose of setting new scheduling

deadlines in the case. Accordingly, and good cause appearing,

      IT IS ORDERED that the stay in this case is lifted, and a telephonic

scheduling conference is scheduled for November 10, 2020 at 1:30 p.m. All

counsel shall call 1-866-390-1828 at the designated time to participate in the

conference. When prompted, enter the access code 8447649 followed by #.

             DATED this 3rd day of November, 2020.


                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
